Citation Nr: 0201592	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  99-12 826	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a March 17, 
1983 Board of Veterans' Appeals (Board) decision that denied 
a rating in excess of 10 percent for a low back disorder; and 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran in this case had active military service from 
January 1948 to June 1948, from October 1949 to October 1953, 
and from June 1954 to May 1959.  

This matter originally came before the Board when the veteran 
filed a motion alleging that there was clear and unmistakable 
error in a March 17, 1983 Board decision.  In a December 2000 
decision, the Board concluded that the veteran had failed to 
meet the pleading requirement to clearly and specifically set 
forth alleged errors in fact or law that constituted clear 
and unmistakable error.

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2001 Motion, the Secretary of the Department of 
Veterans Affairs (VA) requested that the Court remand the 
case to the Board for consideration of a recent decision 
issued by the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), Disabled Am. Veterans v. Gober, 
234 F.3d 682 (Fed. Cir. 2000).  In a June 2001 Order, the 
Court granted the motion and remanded the case to the Board 
for further action.  


FINDINGS OF FACT

1.  The March 17, 1983 Board decision found that the 
veteran's low back disorder did not meet the schedular 
criteria for a rating in excess of 10 percent, and that his 
service-connected disabilities did not render him 
unemployable.  

2.  The veteran has failed to set forth clearly and 
specifically why the March 17, 1983 Board decision would 
have been manifestly different but for the alleged errors of 
fact and law.  



CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
Board decision based on clear and unmistakable error have 
not been met, the motion must be dismissed without prejudice 
to re-filing.  38 U.S.C.A. § 7111 (West Supp. 2001); 66 Fed. 
Reg. 35902 (July 10, 2001) (to be codified at 38 C.F.R. 
§ 20.1404(b)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has original jurisdiction to determine whether one 
of its prior final decisions was based upon clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 2001).  

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
re-filing under this subpart.  38 C.F.R. § 20.1404(a) 
(2001).

On December 8, 2000, the Federal Circuit, in Disabled Am. 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), invalidated 
38 C.F.R. § 20.1404(b).  The original § 20.1404(b) set forth 
pleading requirements - essentially, that the alleged factual 
or legal error(s) must be clearly and specifically set forth, 
and it must be explained why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, were insufficient to satisfy that 
requirement.  The section also stated that motions that did 
not meet the pleading requirements "shall be denied."  The 
Federal Circuit was concerned that, if a clear and 
unmistakable error motion was denied solely on the basis that 
the alleged error was not specifically set forth, without 
considering the merits of the allegations, 38 C.F.R. 
§ 20.1409(c) would operate to preclude any later 
consideration of the allegation on the merits.  

Accordingly, effective July 10, 2001, VA published an Interim 
Final Rule revising § 20.1404(b).  The revised section sets 
forth pleading requirements that are identical to those in 
the old section, except that it states that motions which 
fail to comply with those pleading requirements "shall be 
dismissed without prejudice to re-filing under this 
subpart."  66 Fed. Reg. 35902 (July 10, 2001) (to be 
codified at 38 C.F.R. § 20.1404(b)).  

Clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts as they were 
known at the time were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable 
error in a prior Board decision must be based on the record 
and the law that existed when that decision was made.  To 
warrant revision of a Board's decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable error.  The following constitutes 
some, but not all, of those situations that do not 
constitute clear and unmistakable error:  (1) the 
Secretary's failure to fulfill the duty to assist; and (2) a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403 (2001).  

The veteran asserts that the Board failed to properly apply 
the provisions of 38 C.F.R. § 3.105(a) and (e) (1982), as 
well as the provisions of 38 C.F.R. §§ 3.343, 3.344 (1982) 
when it rendered its March 17, 1983, decision.  He further 
contends that had the foregoing regulations been considered, 
his service-connected low back disorder would have been 
assigned a rating in excess of 10 percent, and entitlement 
to a total disability rating based upon individual 
unemployability due to service-connected disabilities would 
have been established.  

However, the veteran has failed to clearly explain why the 
result in the Board's March 17, 1983 decision would have 
been manifestly different but for the alleged failure to 
apply the above-noted regulations.  Hence, his contention is 
the equivalent of a non-specific allegation of a failure to 
follow regulations.  Accordingly, because the veteran's 
motion fails to comply with the requirements set forth in 66 
Fed. Reg.  (July 10, 2001) (to be codified at 38 C.F.R. 
§ 20.1404(b)), the motion is dismissed without prejudice to 
re-filing.  


ORDER

The motion is dismissed without prejudice to re-filing.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2001); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 66 Fed. Reg. 35902 (July 10, 2001) (to be 
codified at 38 C.F.R. § 20.1404(b)) is not a final decision 
of the Board.  38 C.F.R. § 20.1409(b) (2001).  This 
dismissal removes your motion from the Board's docket, but 
you may re-file the motion at a later date if you wish.


